                Case 20-11177-KBO            Doc 160       Filed 06/11/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                  ) Chapter 11
                                                        )
AKORN, INC., et al.,                                    ) Case No. 20-11177 (KBO)
                                                        )
                        Debtors.1                       ) Jointly Administered
                                                        )
                                                        )
                                                        )

          REQUEST OF UNITED STATES PHARMACOPEIA FOR SERVICE OF
                NOTICE PURSUANT TO FED. R. BANKR. P. 2002(g)

         PLEASE TAKE NOTICE that pursuant to Section 1109(b) of Chapter 11 of the United

States Bankruptcy Code, the undersigned, as counsel for United States Pharmacopeia (“USP”)

hereby requests that the Court, all parties in interest and all counsel of record provide the

following person with copies of all notices, pleadings, and other filings in the above-captioned

cases. All counsel of record are requested to direct all electronic, written or telephonic

correspondence as follows:

                         Scott E. Blakeley, Esq.
                         Blakeley LLP
                         18500 Von Karman Avenue, Fifth Floor
                         Irvine, CA 92612
                         SEB@BlakeleyLLP.com
                         Telephone: (949) 260-0611

         Please take further notice that the foregoing request includes all notices and papers

referred to in the Bankruptcy Rules and additionally includes, without limitation, notices of any

application, complaint, demand, hearing, motion, pleading or request, formal or informal,

whether conveyed by mail, telephone or otherwise.


1
 The Debtors are: Akorn, Inc.; 10 Edison Street LLC; 13 Edison Street LLC; Advanced Vision Research, Inc.;
Akorn (New Jersey), Inc.; Akorn Animal Health, Inc.; Akorn Ophthalmics, Inc.; Akorn Sales, Inc.; Clover
Pharmaceuticals Corp.; Covenant Pharma, Inc.; Hi-Tech Pharmacal Co., Inc.; Inspire Pharmaceuticals, Inc.; Oak
Pharmaceuticals, Inc.; Olta Pharmaceuticals Corp.; VersaPharm Incorporated; VPI Holdings Corp.; VPI Holdings
Sub, LLC.
BN 40653838v1
                Case 20-11177-KBO   Doc 160   Filed 06/11/20     Page 2 of 2




DATED: June 11, 2020                   Respectfully submitted,


                                       /s/ Scott E. Blakeley
                                       SCOTT E. BLAKELEY
                                       (Cal. Bar. No. 141418)
                                       BLAKELEY LLP
                                       18500 Von Karman Avenue, Fifth Floor
                                       Irvine, CA 92612
                                       Telephone: (949) 260-0611
                                       Email: SEB@BlakeleyLLP.com

                                       Counsel for United States Pharmacopeia




BN 40653838v1
